Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00076-CV

                                    Paloma HERNANDEZ,
                                          Appellant

                                               v.

                                       Eva MARTINEZ,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV08551
                       Honorable David J. Rodriguez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and RENDER judgment that the underlying suit be dismissed for lack of subject matter
jurisdiction. See TEX. R. APP. P. 43.3. It is ORDERED that appellant recover her costs of this
appeal from appellee. The clerk of the county court is directed to release the full amount of the
cash deposit in lieu of cost bond to appellant.

       SIGNED October 30, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice